Title: To Alexander Hamilton from Jeremiah Olney, 28 November 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, November 28, 1791. “Your circular Letter of the 11th Instant, to which I shall pay due attention, induces me to ask whether any allowance (which has been demanded here) is to be made in ascertaining the Duties on broken and unshelled Coffee and Cocoa of an inferior quality generally purchased in the West Indies at about half the price of Merchantable? You will oblige me Sir, by giving me your Opinion upon this Matter.…”
